           Case 1:20-cv-03714-CM Document 17 Filed 06/08/20 Page 1 of 4



UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

STATE OF NEW YORK, STATE OF CALIFORNIA,
STATE OF ILLINOIS, STATE OF MARYLAND,
PEOPLE OF THE STATE OF MICHIGAN, STATE OF
MINNESOTA, STATE OF OREGON, STATE OF
VERMONT, and COMMONWEALTH OF VIRGINIA,

                        Plaintiffs,
            v.                                                         MOTION FOR
                                                                       PRELIMINARY
UNITED STATES ENVIRONMENTAL PROTECTION                                 INJUNCTION
AGENCY; ANDREW WHEELER as Administrator of
the UNITED STATES ENVIRONMENTAL                                        20-CV-3714 (CM)
PROTECTION AGENCY; and SUSAN PARKER                                    [rel 20-CV-3058]
BODINE as Assistant Administrator of the UNITED
STATES ENVIRONMENTAL PROTECTION
AGENCY,

                       Defendants.


                 PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION

        Plaintiffs (“States”) respectfully move for a preliminary injunction on the basis that the

States are likely to succeed on the merits of their Complaint, the challenged agency action is

causing the States irreparable injury, the equities balance in the States’ favor, and a preliminary

injunction is in the public interest.

        The States submit the following in support of this motion: (1) Memorandum of Law; (2)

Declarations of James Clift with attached exhibits, Anthony Dvarskas, Patrick Omilian with

attached exhibits, Dena Putnick, Jay Shimshack, and Peter Washburn; and (3) Proposed Order.
           Case 1:20-cv-03714-CM Document 17 Filed 06/08/20 Page 2 of 4



Dated: June 8, 2020                           Respectfully submitted,

                                              FOR THE STATE OF NEW YORK

                                              LETITIA JAMES
                                              Attorney General

                                              S/ Michael J. Myers 1
                                              MICHAEL J. MYERS
                                              Senior Counsel
                                              MEREDITH G. LEE-CLARK
                                              BRIAN M. LUSIGNAN
                                              Assistant Attorneys General
                                              Environmental Protection Bureau
                                              The Capitol
                                              Albany, NY 12224
                                              (518) 776-2382
                                              michael.myers@ag.ny.gov

                                              SAMANTHA LISKOW
                                              Assistant Attorney General
                                              BENJAMIN COLE
                                              Project Attorney
                                              Environmental Protection Bureau
                                              28 Liberty Street
                                              New York, NY 10005
                                              (212) 416-8479
                                              samantha.liskow@ag.ny.gov

                                              PATRICK OMILIAN
                                              Assistant Attorney General
                                              Environmental Protection Bureau
                                              Main Place Tower
                                              350 Main Street, Suite 300A
                                              Buffalo, NY 14202
                                              (716) 853-8579




       1
         Counsel for the State of New York represents that the other parties listed in the
signature blocks on this document consent to this filing.

                                                 2
          Case 1:20-cv-03714-CM Document 17 Filed 06/08/20 Page 3 of 4



FOR THE STATE OF CALIFORNIA                        FOR THE STATE OF MARYLAND

XAVIER BECERRA                                     BRIAN E. FROSH
ATTORNEY GENERAL                                   Attorney General

S/ David Zonana / SL (by permission)               S/ Steven J. Goldstein / SL (by permission)
DAVID ZONANA                                       STEVEN J. GOLDSTEIN*
Supervising Deputy Attorney General                Special Assistant Attorney General
1515 Clay Street, Suite 2000                       Office of the Attorney General
Oakland, CA 94612                                  200 Saint Paul Place, 20th Floor
Ph: (510) 879-1248                                 Baltimore, MD 21202
david.zonana@doj.ca.gov                            Ph: (410) 576-6414
                                                   sgoldstein@oag.state.md.us


                                                   FOR THE PEOPLE OF THE
FOR THE STATE OF ILLINOIS                          STATE OF MICHIGAN

KWAME RAOUL                                        DANA NESSEL
Attorney General                                   Attorney General

S/ Daniel I. Rottenberg / SL (by permission)       S/ Elizabeth R. Husa Briggs / SL (by
DANIEL I. ROTTENBERG**                             permission)
Assistant Attorney General                         ELIZABETH R. HUSA BRIGGS
MATTHEW J. DUNN                                    Assistant Attorney General
Chief, Environmental Enforcement and               Michigan Department of the
Asbestos Litigation Division                       Attorney General
Office of the Attorney General                     525 W. Ottawa Street
Environmental Bureau                               P.O. Box 30758
69 W. Washington St., 18th Floor                   Lansing, MI 48909
Chicago, IL 60602                                  Ph: (517) 335-7603
Ph: (312) 814-3816                                 Fax: (517) 335-1152
drottenberg@atg.state.il.us                        BriggsE1@michigan.gov




                                               3
          Case 1:20-cv-03714-CM Document 17 Filed 06/08/20 Page 4 of 4



FOR THE STATE OF MINNESOTA                   FOR THE STATE OF VERMONT

KEITH ELLISON                                THOMAS J. DONOVAN, JR.
Attorney General                             Attorney General

S/ Leigh Currie / SL (by permission)         S/ Jill S. Abrams / SL (by permission)
LEIGH K. CURRIE**                            JILL S. ABRAMS
Special Assistant Attorney General           Assistant Attorney General
Minnesota Attorney General’s Office          Office of the Attorney General
445 Minnesota Street, Suite 900              109 State Street
Saint Paul, MN 55101                         Montpelier, VT 05609
Ph: (651) 757-1291                           Ph: (802) 828-3171
leigh.currie@ag.state.mn.us                  jill.abrams@vermont.gov


FOR THE STATE OF OREGON                      FOR THE COMMONWEALTH OF
                                             VIRGINIA
ELLEN F. ROSENBLUM
Attorney General                             MARK HERRING
                                             Attorney General
S/ Paul Garrahan / SL (by permission)
PAUL GARRAHAN**                              S/ Jerald R. Hess / SL (by permission)
Attorney-in-Charge                           DONALD D. ANDERSON
Natural Resources Section                    Deputy Attorney General
Oregon Department of Justice                 PAUL KUGELMAN, JR.
1162 Court Street NE                         Sr. Asst. Attorney General and Chief
Salem, OR 97301-4096                         JERALD R. HESS*
Ph: (503) 947-4593                           Assistant Attorney General
Paul.Garrahan@doj.state.or.us                Environmental Section
                                             202 North 9th Street
                                             Richmond, VA 23219
                                             (804) 371-8329
                                             JHess@oag.state.va.us

*Pro Hac Vice applications to be filed
**Pro Hac Vice applications pending




                                         4
